Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 18, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, a feedback reception device that receives temperature and frequency feedback from each induction heating cell” in claim 13. The generic place holder “a feedback reception device”, coupled with the functional language “that receives temperature and frequency feedback from each induction heating cell” without reciting sufficient structure to achieve the function. Furthermore the generic place holder is not preceded by a structural modifier. A review of applicant’s specification shows that the following appears to be the corresponding structure described in applicant’s specification for the 35 USC 112(f), sixth paragraph limitation: Applicant’s specification defines a feedback reception device as the power and /or data connectors as detailed in paragraph 0050 and 0056-0057; Figures 5-7 and 9. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a controller that controls the one or more induction generators” in claim 13. The generic place holder “a controller”, coupled with the functional language “that controls the one or more induction generators” without reciting sufficient structure to achieve the function. Furthermore the generic place holder is not preceded by a structural modifier. A review of applicant’s specification shows that the following appears to be the corresponding structure described in applicant’s specification for the 35 USC 112(f), sixth paragraph limitation: Applicant’s specification defines “a controller” may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, embodiments may take the form of a program product embodied in one or more computer readable storage devices storing machine readable code, computer readable code, and/or program code, referred hereafter as code. The controller may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. The modules of the controller 112 may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like. The modules of the controller 112 may also be implemented in code and/or software for execution by various types of processors as detailed in paragraphs 0073-0077; Figures 1 and 9-12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-20 is indicated herein.
The closest prior art is the anticipation of Betteridge et al (US 4,595,607 A), wherein Betteridge teaches of an apparatus for induction heating that comprises a plurality of induction heating cells attachably coupled together. The plurality of induction heating cells are conformable to any one of a plurality of non-planar surfaces and each induction heating cell comprises a power connector; a coupling feature; a flat electrically conductive plate; and a coil. The plurality of induction heating cells comprises of a least a first induction cell, a second induction cell and a third induction cell, wherein the first induction cell is pivotably coupled directly to the second induction heating cell and pivotably coupled directly to the third induction heating cell. The first induction heating cell is pivotably about a first axis relative to the second heating cell and pivotably about a second axis relative to the third induction heating cell, wherein the first axis is parallel relative to the second axis.
However, Betteridge et al fails to teach that the first axis is non-parallel relative to the second axis as required by independent claim 1. Since modifying the arrangement of the first and second axis such that the first axis is parallel relative to the second axis as taught by the anticipation of Betteridge et al would create a different output than intended by the prior art of Betteridge el al, there is no obvious reason to modify the pivotably coupling arrangement of the first axis that is parallel relative to the second axis as taught by Betteridge et al to have the missing pivotably coupling arrangement of the first axis that is non-parallel relative to the second axis as required by claim 1.    

Morrison is silent regarding a flat electrically-conductive plate; and a coil configured to generate a magnetic field that enters the flat electrically plate for generating heat within the flat electrically-conductive plate, wherein: the plurality of induction heating cells comprises at least a first induction heating cell, a second induction heating cell, and a third induction heating cell; the first induction heating cell is pivotably coupled directly to the second induction heating cell and pivotably coupled directly to the third induction heating cell; the first induction heating cell is pivotable about a first axis relative to the second induction heating cell and pivotable about a second axis relative to the third induction heating cell; and the first axis is non-parallel relative to the second axis.
Wang et al teaches of a flat electrically conductive plate and a coil for generating heat within the flat electrically-conductive plate, wherein: the plurality of induction heating cells comprises of a least a first induction cell and a second induction cell, wherein the first induction cell is pivotably coupled directly to the second induction 
However, the combination of Morrison and Wang et al fails to teach that the plurality of induction heating cells comprises at least a first induction heating cell, a second induction heating cell, and a third induction heating cell; the first induction heating cell is pivotably coupled directly to the second induction heating cell and pivotably coupled directly to the third induction heating cell; the first induction heating cell is pivotable about a first axis relative to the second induction heating cell and pivotable about a second axis relative to the third induction heating cell; and the first axis is non-parallel relative to the second axis as required by independent claim 1. Since modifying the number of the induction heating cells and the pivotably coupling arrangement of the first axis as taught by the combination of Morrison and Wang et al would create a different output than intended by the prior art combination of Morrison and Wang et al, there is no obvious reason to modify the number of the induction heating cells and the pivotably coupling arrangement of the plurality of induction heating cell axis as taught by the combination of Morrison and Wang et al to have the missing third induction heating cell and a pivotably coupling arrangement of the first axis that is non-parallel relative to the second axis that directly couples the second and third induction heating cells as required by claim 1.   

The closest prior art is the anticipation of Tailor et al. (US 2015/0219264 A1), wherein Tailor et al teaches of a system for controlling an array of induction heating cells, the system comprising: an array of induction heating cells attachably coupled 
However, Tailor et al fails to teach of a feedback reception device that receives temperature and frequency feedback from each induction heating cell of the array of induction heating cells; and a controller that controls the one or more induction generators based on the temperature and frequency feedback; and the first axis is non-parallel relative to the second axis as required by independent claim 13. Since modifying the system for controlling an array of induction heating cells as taught by the anticipation of Tailor et al would create a different output than intended by the prior art of Tailor el al, there is no obvious reason to modify the system’s feedback reception device, the controller and the pivotably coupling arrangement of the first axis that is 

The closest prior art is the anticipation of Tailor et al. (US 2015/0219264 A1), wherein Tailor et al teaches of a method for induction heating, the method comprising: providing a plurality of induction heating cells attachably coupled together. The plurality of induction heating cells are conformable to any one of a plurality of non-planar surfaces and each induction heating cell of the plurality of induction heating cells comprises a power connector; a coupling feature to movably couple the respective induction heating cell with one or more other induction heating cells; a flat electrically conductive plate; a coil; providing power to one or more induction heating cells; receiving feedback from sensors from the one or more induction heating cells; adjusting the power to the one or more induction heating cells via the controller in response to receiving the feedback from the one or more induction heating cells. The plurality of induction heating cells comprises of a least a first induction cell, a second induction cell and a third induction cell, wherein the first induction cell is pivotably coupled directly to the second induction heating cell and pivotably coupled directly to the third induction heating cell. The first induction heating cell is pivotable about a first axis relative to the second heating cell and pivotable about a second axis relative to the third induction heating cell, wherein the first axis is parallel relative to the second axis.
However, Tailor et al fails to teach that the first axis is non-parallel relative to the second axis as required by independent claim 19. Since modifying the arrangement of .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        December 29, 2020
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761